01/28/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 October 14, 2020 Session

     REGINALD M. YOUNGER v. KIBREAB KIDANE OKBAHHANES

                   Appeal from the Circuit Court for Roane County
                   No. 2019-CV-142 Michael S. Pemberton, Judge
                       ___________________________________

                            No. E2020-00429-COA-R10-CV
                        ___________________________________


This appeal arises from a personal injury action. The plaintiff filed this action more than
one year after the vehicle collision from which the cause of action accrued. The defendant
filed a motion for summary judgment, arguing that the plaintiff’s action was untimely. The
plaintiff filed a response arguing that the statute of limitations for personal injury actions
was extended to two years, pursuant to Tennessee Code Annotated § 28-3-104(a)(2), due
to the traffic citation issued to the defendant for failure to exercise due care in violation of
section 55-8-136 as a result of the vehicle collision. The Trial Court found that section 28-
3-104(a)(2) was applicable to extend the statute of limitations to two years because the
defendant had been charged with a criminal offense and a criminal prosecution had been
commenced against him. Discerning no error, we affirm.

     Tenn. R. App. P. 10 Extraordinary Appeal; Judgment of the Circuit Court
                            Affirmed; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and KRISTI M. DAVIS, JJ., joined.

Sean W. Martin and Michael J. Petherick, Chattanooga, Tennessee, for the appellant,
Kibreab Kidane Okbahhanes.

John W. Chandler, Jr., and Patrick A. Cruise, Chattanooga, Tennessee, for the appellee,
Reginald M. Younger.
                                            OPINION

                                           Background

       Reginald M. Younger (“Plaintiff”) and Kibreab Kidane Okbahhanes (“Defendant”)
were involved in a traffic collision in September 2017, in Roane County, Tennessee.
Following the collision, a state trooper issued a traffic citation to Defendant pursuant to
Tennessee Code Annotated § 55-10-207. The traffic citation listed the following as alleged
offenses committed by Defendant: (1) failure to exercise due care, pursuant to Tennessee
Code Annotated § 55-8-136; (2) violation of financial responsibility law, pursuant to
section 55-12-139; and (3) failure to carry registration documents, pursuant to section 55-
4-108. Defendant signed the traffic citation issued to him. According to the Roane County
General Sessions Court records, the issued traffic citation was filed with the court in
October 2017. The traffic citation commanded Defendant to appear before the Roane
County General Sessions Court in November 2017. However, Defendant paid a fine with
the Roane County General Sessions Court in October 2017 for his violation of Tennessee
Code Annotated § 55-8-136, which requires a driver to exercise due care. The remaining
offenses were dismissed in November 2017.

       In April 2019, Plaintiff filed an action against Defendant in the Davidson County
Circuit Court.1 Plaintiff alleged that he had been injured as a direct result of Defendant’s
negligent acts, omissions, and conduct. According to the complaint, “Defendant was
charged criminally for his conduct in causing the wreck” and had pled guilty to failure to
exercise due care. The complaint alleged that this action was timely, pursuant to Tennessee
Code Annotated § 28-3-104(a)(2). The case was briefly removed to federal district court
before being remanded to the circuit court. Upon remand, the parties agreed to transfer the
case to the Roane County Circuit Court (“Trial Court”), where they agreed venue was
proper.

       Defendant subsequently filed an answer denying the allegations against him and
pleading as one of his defenses that the action was time barred. Defendant filed a motion
for summary judgment arguing that the action was barred by the statute of limitations.
Defendant averred that the one-year statute of limitations applicable to personal injury
actions, located at Tennessee Code Annotated § 28-3-104(a)(1)(A), applied. According to
Defendant, subsection (2) did not apply “because no ‘[c]riminal charges’ were ever brought
against [Defendant], nor was any ‘criminal prosecution’ commenced against him.”

      Plaintiff filed a brief in opposition to Defendant’s motion for summary judgment
and a response to Defendant’s statement of undisputed facts. Plaintiff argues that the

1
 Although Plaintiff initially named two other defendants, Teddy’s Trucking, LLC, and M and K Logistic,
LLC, they were dismissed as parties to the action.

                                                -2-
violations on Defendant’s citation were classified as misdemeanors and considered
criminal charges. According to Plaintiff, our General Assembly could have limited the
scope of section 28-3-104(a)(2) to exclude traffic violations but did not do so.

       The Trial Court considered the summary judgment motion and the response thereto
and denied Defendant’s motion for summary judgment. In its February 2020 order denying
Defendant’s summary judgment motion, the Trial Court found that the traffic citation
issued to Defendant for failure to use due care was related to the conduct or occurrence that
gave rise to the cause of action; that a citation for failure to exercise due care is a criminal
charge; that the traffic citation issued to Defendant was a sufficient “charging document”
to commence a prosecution; and that Plaintiff was the individual allegedly injured by
Defendant’s criminal conduct. Accordingly, the Trial Court found that Plaintiff was
permitted to utilize the two-year statute of limitations as set forth in Tennessee Code
Annotated § 28-3-104(a)(2).

       Pursuant to Tennessee Rule of Appellate Procedure 9, Defendant filed a motion for
permission to file an interlocutory appeal with this Court, which was denied by the Trial
Court. Defendant subsequently filed an application with this Court for an extraordinary
appeal, pursuant to Tennessee Rule of Appellate Procedure 10. This Court granted
Defendant’s application by order entered in June 2020.

                                         Discussion

       In this Rule 10 appeal, this Court entered an order granting Defendant’s application
in order to decide the sole issue of whether the Trial Court erred in denying Defendant’s
summary judgment motion, upon its finding that Tennessee Code Annotated § 28-3-
104(a)(2) was applicable to extend the statute of limitations for personal injury actions to
two years due to Defendant’s traffic citation for failure to exercise due care in violation of
Tennessee Code Annotated § 55-8-136. Concerning motions for summary judgment, our
Supreme Court has instructed:

              Summary judgment is appropriate when “the pleadings, depositions,
       answers to interrogatories, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.” Tenn.
       R. Civ. P. 56.04. We review a trial court’s ruling on a motion for summary
       judgment de novo, without a presumption of correctness. Bain v. Wells, 936
       S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist Healthcare–
       Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing so, we make a
       fresh determination of whether the requirements of Rule 56 of the Tennessee
       Rules of Civil Procedure have been satisfied. Estate of Brown, 402 S.W.3d
       193, 198 (Tenn. 2013) (citing Hughes v. New Life Dev. Corp., 387 S.W.3d
       453, 471 (Tenn. 2012)).
                                             -3-
                                           ***

      [I]n Tennessee, as in the federal system, when the moving party does not bear
      the burden of proof at trial, the moving party may satisfy its burden of
      production either (1) by affirmatively negating an essential element of the
      nonmoving party’s claim or (2) by demonstrating that the nonmoving party’s
      evidence at the summary judgment stage is insufficient to establish the
      nonmoving party’s claim or defense. We reiterate that a moving party
      seeking summary judgment by attacking the nonmoving party’s evidence
      must do more than make a conclusory assertion that summary judgment is
      appropriate on this basis. Rather, Tennessee Rule 56.03 requires the moving
      party to support its motion with “a separate concise statement of material
      facts as to which the moving party contends there is no genuine issue for
      trial.” Tenn. R. Civ. P. 56.03. “Each fact is to be set forth in a separate,
      numbered paragraph and supported by a specific citation to the record.” Id.
      When such a motion is made, any party opposing summary judgment must
      file a response to each fact set forth by the movant in the manner provided in
      Tennessee Rule 56.03. “[W]hen a motion for summary judgment is made
      [and] . . . supported as provided in [Tennessee Rule 56],” to survive summary
      judgment, the nonmoving party “may not rest upon the mere allegations or
      denials of [its] pleading,” but must respond, and by affidavits or one of the
      other means provided in Tennessee Rule 56, “set forth specific facts” at the
      summary judgment stage “showing that there is a genuine issue for trial.”
      Tenn. R. Civ. P. 56.06. The nonmoving party “must do more than simply
      show that there is some metaphysical doubt as to the material facts.”
      Matsushita Elec. Indus. Co., 475 U.S. at 586, 106 S. Ct. 1348. The
      nonmoving party must demonstrate the existence of specific facts in the
      record which could lead a rational trier of fact to find in favor of the
      nonmoving party. If a summary judgment motion is filed before adequate
      time for discovery has been provided, the nonmoving party may seek a
      continuance to engage in additional discovery as provided in Tennessee Rule
      56.07. However, after adequate time for discovery has been provided,
      summary judgment should be granted if the nonmoving party’s evidence at
      the summary judgment stage is insufficient to establish the existence of a
      genuine issue of material fact for trial. Tenn. R. Civ. P. 56.04, 56.06. The
      focus is on the evidence the nonmoving party comes forward with at the
      summary judgment stage, not on hypothetical evidence that theoretically
      could be adduced, despite the passage of discovery deadlines, at a future trial.

Rye v. Women’s Care Cntr. of Memphis, MPLLC, 477 S.W.3d 235, 250, 264-65 (Tenn.
2015).

                                           -4-
      This issue requires us to construe Tennessee Code Annotated § 28-3-104(a)(2). As
our Supreme Court has instructed:

       Issues of statutory construction present questions of law that we review de
       novo with no presumption of correctness. Martin v. Powers, 505 S.W.3d
       512, 518 (Tenn. 2016). The primary goal of statutory interpretation is to
       carry out legislative intent without expanding or restricting the intended
       scope of the statute. State v. Smith, 484 S.W.3d 393, 403 (Tenn. 2016)
       (citations omitted). In determining legislative intent, we first must look to
       the text of the statute and give the words of the statute “their natural and
       ordinary meaning in the context in which they appear and in light of the
       statute’s general purpose.” Mills v. Fulmarque, Inc., 360 S.W.3d 362, 368
       (Tenn. 2012) (citations omitted). When a statute’s language is clear and
       unambiguous, we enforce the statute as written; we need not consider other
       sources of information. Frazier v. State, 495 S.W.3d 246, 249 (Tenn. 2016).
       We apply the plain meaning of a statute’s words in normal and accepted
       usage without a forced interpretation. Baker v. State, 417 S.W.3d 428, 433
       (Tenn. 2013). We do not alter or amend statutes or substitute our policy
       judgment for that of the Legislature. Armbrister v. Armbrister, 414 S.W.3d
       685, 704 (Tenn. 2013).

Coleman v. Olson, 551 S.W.3d 686, 693 (Tenn. 2018).

        Plaintiff and Defendant were involved in a traffic collision in September 2017.
Plaintiff subsequently filed this action in April 2019, more than one year after the cause of
action accrued. Defendant filed a motion seeking summary judgment pursuant to
Tennessee Rule of Civil Procedure 56, arguing that Plaintiff’s action had violated the
relevant statute of limitations for personal injury actions. The Trial Court denied
Defendant’s motion for summary judgment, concluding that Plaintiff’s action was timely,
in part, because Defendant had been charged with a criminal offense and a criminal
prosecution had been initiated against him related to his conduct that gave rise to the
present cause of action. Relying on these conclusions, the Trial Court determined that the
statute of limitations was extended from one to two years, pursuant to Tennessee Code
Annotated § 28-3-104(a)(2). Defendant argues on appeal that the Trial Court erred in
ruling that Tennessee Code Annotated § 28-3-104(a)(2) is applicable to this action.

       Tennessee Code Annotated § 28-3-104(a)(1) (2017) provides that personal injury
actions shall be subject to a one-year statute of limitations except as provided in subsection
(2), which states as follows:

       A cause of action listed in subdivision (a)(1) shall be commenced within two
       (2) years after the cause of action accrued, if:

                                            -5-
              (A) Criminal charges are brought against any person alleged to have
                  caused or contributed to the injury;

              (B) The conduct, transaction, or occurrence that gives rise to the
                  cause of action for civil damages is the subject of a criminal
                  prosecution commenced within one (1) year by:
                    (i) A law enforcement officer;
                    (ii) A district attorney general; or
                    (iii) A grand jury; and

              (C) The cause of action is brought by the person injured by the
                  criminal conduct against the party prosecuted for such conduct.

        Whether Tennessee Code Annotated § 28-3-104(a)(2) is applicable to traffic
citations is a matter of first impression in Tennessee. We hold that the language of
Tennessee Code Annotated § 28-3-104(a)(2) is clear and unambiguous. In relevant part,
the statute requires that “[c]riminal charges” be brought against the defendant and that a
“criminal prosecution” be commenced by a law enforcement officer, a district attorney
general, or a grand jury within one year of the defendant’s conduct. See Tenn. Code Ann.
§ 28-3-104(a)(2) (2017). As the statute is clear and unambiguous, we apply its plain
meaning. See Coleman v. Olson, 551 S.W.3d at 693.

        In this case, Defendant was issued a traffic citation for failure to exercise due care,
in violation of Tennessee Code Annotated § 55-8-136. The issue on appeal is whether a
traffic citation for failure to exercise due care is considered a criminal charge as provided
in Tennessee Code Annotated § 28-3-104(a)(2)(A) and a criminal prosecution as provided
in subsection (B). Pursuant to Tennessee statutory law, a violation of Tennessee Code
Annotated § 55-8-136, (i.e. the failure to exercise due care), is a Class C misdemeanor.
Tennessee Code Annotated § 40-35-111(e)(3) provides that a Class C misdemeanor may
be punishable by up to thirty days incarceration and a fine of up to $50.

        On appeal, Defendant argues that “[t]he application of common sense dictates that
the issuance of a traffic ticket to and payment of a fine by [Defendant] did not constitute
the bringing of ‘[c]riminal charges’ and a ‘criminal prosecution’ within the meaning of
Tenn. Code Ann. § 28-3-104(a)(2)” and that the aforementioned terms are “almost
exclusively used to describe formal prosecutions commenced with charging instruments,
such as complaints, indictments, and warrants.” Although Defendant acknowledges in his
reply brief that “a violation of Tenn. Code Ann. § 55-8-136 may constitute a criminal
offense,” he argues on appeal that a traffic citation is not a legally adequate charging
instrument and that being issued a traffic citation and paying a fine is not a criminal charge
or a criminal prosecution.


                                             -6-
       Although a traffic offense, Tennessee law is clear that a violation of Tennessee Code
Annotated § 55-8-136 for failure to exercise due care is a Class C misdemeanor and,
therefore, a criminal offense. However, traffic offenses are treated differently than more
serious criminal offenses. See Tenn. Code Ann. § 55-10-207 (2020). Tennessee Code
Annotated § 55-10-207(b)(1) requires an arresting officer for minor traffic violations to
issue the individual a traffic citation in lieu of arrest, unless otherwise provided by
subsection (h). Subsection (h) excludes certain traffic violations from the applicability of
Tennessee Code Annotated § 55-10-207, including the offense of driving under the
influence of intoxicating liquor or narcotic drugs. Furthermore, subsection (b)(2) allows a
police officer to issue traffic citations to drivers at the scene of a traffic accident “when,
based on personal investigation, the officer has reasonable and probable grounds to
believe” that the individual has committed such traffic offense. According to Tennessee
Code Annotated § 55-10-207(d), when a traffic citation has been prepared, accepted, and
the original citation delivered to the court, that original citation “shall constitute a
complaint to which the person cited must answer and the officer issuing the citation shall
not be required to file any other affidavit of complaint with the court (emphasis added).”

       Returning to the present case, Defendant’s traffic citation for failure to exercise due
care in violation of Tennessee Code Annotated § 55-8-136, a Class C misdemeanor, was
prepared and accepted, and the original copy of the citation was delivered to the court. At
that point, Defendant was required to answer the citation, and the law enforcement officer
was not required to file any other affidavit of complaint with the court. See Tenn. Code
Ann. § 55-10-207(d) (2020).

        Defendant filed his supplemental authority after the briefing process was completed
that cites to the case of State v. McCloud, 310 S.W.3d 851, 860 (Tenn. Crim. App. 2009)
for the premise that a citation in lieu of arrest is not a “formal accusation.” However, the
criminal offense at issue in McCloud was a charge for driving under the influence, which
Tennessee Code Annotated § 55-10-207(h) specifically excludes from the applicability of
section 55-10-207. Therefore, subsection (d), which provides that an officer is not required
to file any other affidavit of complaint, is not applicable to a driving under the influence
charge. As such, McCloud is distinguishable from the present case where Tennessee Code
Annotated § 55-10-207 is applicable. In fact, the Tennessee Court of Criminal Appeals
previously cited to Tennessee Code Annotated § 55-10-207(d) and held that a traffic
citation issued for a seatbelt violation had “dispensed with the warrant requirement” of
section 55-10-305 and was sufficient by itself as an affidavit of complaint such that the
trial court was not required to proceed upon a separate warrant. See State v. Ferrell, No.
M2016-01157-CCA-R3-CD, 2017 WL 111305, at *2 (Tenn. Crim. App. Jan. 11, 2017)
perm. app. denied (Tenn. Apr. 12, 2017). Although section 55-10-305 was not at issue in
this case, we find the Court of Criminal Appeals reasoning to be persuasive.

       The language of the statute is clear and unambiguous, and, therefore, we must
enforce the statute as written. We must give effect to each word that the General Assembly
                                           -7-
included when enacting a statute. In this case, the General Assembly specifically included
that a criminal prosecution may be commenced by a law enforcement officer. Following
the preparation, acceptance, and delivery of the original citation to the court, the individual
charged with the traffic violation was required to answer the citation, and there was nothing
further the police officer was required to file in order to commence the prosecution for such
criminal offense. If our General Assembly intended to exclude traffic citations from the
application of Tennessee Code Annotated § 28-3-104(a)(2) for policy reasons, it easily
could have done so. It did not do so. It is not the role of this Court to rewrite the statute.

        We hold that the traffic citation issued to Defendant for failure to exercise due care,
which had been prepared, accepted, and the original citation filed with the court, is a
criminal charge and a criminal prosecution by a law enforcement officer, such that
Tennessee Code Annotated § 28-3-104(a)(2) is applicable to extend the statute of
limitations in this action to two years. We, therefore, affirm the Trial Court’s judgment
denying Defendant’s summary judgment motion. Our holding that the issuance of a traffic
citation for failure to exercise due care satisfies the statutory requirement of a criminal
charge and commencement of a criminal prosecution by a law enforcement officer is
limited to our interpretation of Tennessee Code Annotated § 28-3-104(a)(2) and has no
effect on any criminal statute or procedure.

                                         Conclusion

       The judgment of the Trial Court denying Defendant’s motion for summary
judgment is affirmed. This cause is remanded to the Trial Court for further proceedings
consistent with this Opinion. The costs on appeal are assessed against the appellant,
Kibreab Kidane Okbahhanes.



                                           __________________________________
                                           D. MICHAEL SWINEY, CHIEF JUDGE




                                             -8-